Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered May 26, 2000, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant was arrested based upon allegations that he had entered a pizza shop, threatened the employees with a nine-millimeter rifle and absconded with over $2,900 in cash. Pursuant, to the terms of a negotiated plea agreement, defendant pleaded guilty to the crime of robbery in the second degree in exchange for a determinate prison term of 10 years. Defendant now appeals from the judgment of conviction, contending that the prison sentence was harsh and excessive considering his age (21) and his previous lack of a criminal record. We disagree. Our review of the record indicates that County Court considered the relevant factors prior to imposing sentence and the terms thereof were consistent with the extremely serious nature of defendant’s crime (see People v Crow, 284 AD2d 653, 654, lv denied 96 NY2d 900; People v Lloyd, 249 AD2d 623). As there is no indication of either an abuse of discretion on the part of County Court or the existence of any extraordinary circumstances sufficient to warrant a reduction in defendant’s sentence, it will not be disturbed (see People v Doane, 208 AD2d 971, 973).
Mercure, J.P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.